DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  "kneading ceramic batch" .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bierdel (US 2011/0158039 A1), in view of Walsh (US 2012/0135098 A1).
Regarding claim 1, Bierdel teaches a kneading element (Figures 2-6) for a screw extruder machine (paragraph 0002), the kneading element comprising: 
obtained by arranging…discs…in a rotationally staggered relationship to each other around the axis; paragraph 0003, system in which various screw elements can be mounted onto a central shaft); and a continuous closed curve elliptical outer surface (Figures 2-6 in contrast to Figure 1 illustrating a continuous closed elliptical outer surface; paragraphs 0017-0022, number of arcs is greater than or equal to four…the sum of the angles is 2π, paragraph 0004, screw elements known according to the prior art…the tip consists of an arc with a radius equal to the outer diameter of the profile).
The recitation “for a ceramic batch” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Bierdel teaches all the elements of claim 1 as discussed above but does not teach the kneading element inner surface comprises an opening configured to couple to the shaft.  However, as noted above, mounting screw elements onto a central shaft of an extruder is well known and conventional in the art (paragraph 0003).
Walsh teaches a kneading element (58 in Figures 2-3) for a ceramic batch screw extruder (Figure 1; paragraph 0003), comprising an inner surface defining an opening (hole 65 in Figure 2) configured to coupling the kneading element to a shaft (paragraph 0028, to provide an interface with the drive shaft).  It would have been obvious to one of ordinary skill in the art KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Bierdel, as modified by Walsh, further teaches the opening comprises an axis that is off-center with respect to a geometric center of the kneading element as viewed in a transverse plane perpendicular to the axis (Figure 3; paragraph 0098 of Bierdel, the pairs of screw profiles are shifted in relations to the centre points of the barrel bores, while the points of rotation…remain in the centres of the barrel bores).
Regarding claims 3 and 9, Bierdel, as modified by Walsh, teaches all the elements of claims 1 and 8 and further teaches the kneading element comprises a single lobe (Figure 6a; paragraph 0104 of Bierdel).
Regarding claim 4, Bierdel, as modified by Walsh, further teaches the inner surface comprises at least one of a smooth structure, a splined structure, and a keyed structure (Figure 2, paragraph 0028 of Walsh).
Regarding claims 5 and 11, Bierdel, as modified by Walsh, teaches all the elements of claims 1 and 8 and further teaches the outer surface comprises no shoulder and comprises no flat region (as shown in Figures 2-6 of Bierdel).

Regarding claim 7, Bierdel, as modified by Walsh, further teaches an interlocking step on at least one of the front surface and the back surface configured to join the kneading element to an adjacent kneading element (pocket 90 in Figure 5; paragraph 0033 of Walsh, a pocket is formed in each end face to receive a mating key insert).
Regarding claim 8, Bierdel, as modified by Walsh, teaches a ceramic batch screw extruder machine (Figure 1 of Walsh), the machine comprising: at least one barrel (20); a shaft disposed at least partially within the at least one barrel (46, 48); and at least one kneading element disposed along the shaft (Figure 2; paragraph 0027 of Walsh) and the at least one kneading element comprising an inner surface defining an opening configured to couple the kneading element to a shaft (hole 65 in Figure 2; paragraph 0028 of Walsh, to provide an interface with the drive shaft) and a continuous closed curve elliptical outer surface (Figures 2-6 in contrast to Figure 1 illustrating a continuous closed elliptical outer surface; paragraphs 0017-0022 of Bierdel), wherein the opening comprises an axis that is off-center with respect to a geometric center of the kneading element as viewed in a transverse plane perpendicular to the axis (Figure 3; paragraph 0098 of Bierdel, the pairs of screw profiles are shifted in relations to the centre points of the barrel bores, while the points of rotation…remain in the centres of the barrel bores).
Regarding claim 12, Bierdel, as modified by Walsh, teaches all the elements of claim 8 as discussed above but is silent as to the at least one kneading element being disposed at least the pumping screw segments merely pump or push the batch material towards the downstream side).
Regarding claim 13, Bierdel, as modified by Walsh, further teaches at least one pump and mix screw element (pumping screw segment 44a, 44b in Figure 1; paragraph 0025 of Walsh) disposed along the shaft.
Regarding claim 17, Bierdel, as modified by Walsh, further teaches the at least one kneading element comprises a plurality of kneading elements (Figure 3 or Walsh; Figure 6b of Bierdel).
Regarding claim 21, Bierdel, as modified by Walsh, teaches a method of making a honeycomb body (paragraphs 0003-0005, 0035-0037 of Walsh), comprising: 
kneading [a*] ceramic batch in a screw extruder machine (paragraph 0037 of Walsh, providing a flowable ceramic batch material into the barrel); and 
extruding the batch through a die to form the honeycomb body (extrusion die 34 in Figure 1; paragraphs 0003, 0022 of Walsh), 
to provide an interface with the drive shaft) ; and a continuous closed curve elliptical outer surface (Figures 2-6 of Bierdel, reference claims 1 and 8 above).
Regarding claim 22, Bierdel, as modified by Walsh, further teaches the opening comprises an axis that is off-center with respect to a geometric center of the kneading element as viewed in a transverse plane perpendicular to the axis (Figure 3; paragraph 0098 of Bierdel, the pairs of screw profiles are shifted in relations to the centre points of the barrel bores, while the points of rotation…remain in the centres of the barrel bores).

Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bierdel, in view of Walsh, as applied to claims 13 and 17 above, and further in view of Fukutani (US 2009/0213683 A1).
Regarding claim 14, Bierdel, as modified by Walsh, further teaches the at least one pump and mix screw element is disposed upstream of the at least one kneading element (Figure 1; paragraph 0025 of Walsh, arranged generally towards the upstream side of the extruder for feed the batch material form the supply port and pumping or pushing the batch material towards the downstream side).  Bierdel, as modified by Walsh, does not teach a second pump and mix screw element is disposed downstream of the at least one kneading element.  However, as disclosed in Walsh, the function of the pump and mix screw element to the urge the batch material downstream the extruder.  It would have been obvious for one of 
Fukutani teaches a screw extruder (2 in Figure 1), comprising at least one barrel (4); a shaft disposed with the barrel (paragraph 0031); and at least one kneading element comprising an elliptical outer surface (1 in Figure 3).  The extruder further comprises first and second pump and mix screw elements (sections 10, 12 in Figure 1) upstream and downstream, respectively, the at least one kneading element for feeding and extruding material (paragraph 0033).  It would have been obvious for one of ordinary skill in the art to modify the construction of the barrel, particular of the arrangement of the first and second pump and mix screw elements with respect to the kneading element as taught by Fukutani as this is combining prior art elements according to known methods to yield predictable results.
Regarding claims 18-20, Bierdel, as modified by Walsh, teaches all the elements of claim 17 as discussed above and further teaches each kneading element is disposed at an angle of 30° offset to an adjacent kneading element (Figure 6b; paragraph 0105 of Bierdel).  Bierdel/Walsh differ from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, Bierdel suggests arranging the kneading elements in a rotational staggered relationship can increase the dispersing power (paragraph 0105 of Bierdel).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the offset angle between adjacent kneading elements to routine experimentation to control the dispersing power, as disclosed by Bierdel.  Likewise, Fukutani discloses the an offset angle between .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bierdel, in view of Walsh, as applied to claim 13 above, and further in view of Konig (US 2011/0160381 A1).
Regarding claim 15, Bierdel, as modified by Walsh, teaches all the elements of claim 13 as discussed above but does not teach a transition element disposed along the shaft between the at least one kneading element and the at least one pump and mix screw element.
Konig teaches a kneading element for a screw extruder machine (Figures 1, 17; paragraph 0025), wherein transition elements are used between screw elements having different profiles (paragraph 0010).  As Bierdel/Walsh disclose the at least one kneading element and the at least one pump and mix screw element have different profiles (Figures 1-3 of Walsh), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transition element to enable a continuous transition between the screw profiles, as disclosed by Konig as this is combining prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herter (US 2005/0041521 A1) discloses an extruder comprising a first and second pump and mix screw element disposed upstream and downstream at least one kneading element (Figure 1).
Blach (US 2013/0259966 A1) discloses an elliptical kneading element comprising an opening that is off-center with respect to the geometric center of the kneading element (Figure 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/10/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715